DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 11/8/2021 has been entered. Claims 1, 6 are currently amended claims. Claim 16 is cancelled. Claims 1-15 are pending in the application.
The objection of claims 1, 6 due to informalities has been withdrawn in light of applicant’s amendment to the claims.
The objection of claims 10-12 as being of improper dependent form has been withdrawn in light of applicant’s argument being persuasive.
The rejection of claim 16 under 35 USC 112(d) has been withdrawn in light of applicant’s cancellation of the claim.
Response to Arguments
Applicant’s arguments, see pages 6-8 of the Remarks filed 11/8/2021 regarding rejections under the 35 USC 103, on claims 1-16 as being unpatentable over the prior arts of record have been fully considered and asserted not persuasive due to following reason.
Regarding independent claim 1, applicant argued Panshin, Armatis and Jones, alone and in combination do not teach or render obvious both "authenticating the second microcontroller by the first microcontroller" and then "authenticating the consumable or detachable element by the second microcontroller, using a secret authentication key K AUTH stored in the industrial printer and in the consumable or detachable element" as recited by the claim. Applicant further argued nothing about initiating a secure communication session in Panshin requires or implies second microcontroller by the first as claimed. Further, nothing about the authentication 320 in Panshin includes using a secure authentication key, as claimed. See page 7 of the Remarks.
Examiner acknowledges applicant’s prospective but respectively disagrees.
First, it is understood that the claim 1 involves three devices, namely two microcontrollers (first microcontroller, hereinafter, 1st device, second microcontroller, hereinafter, 2nd device) and consumable or detachable element (hereinafter, 3rd device), according to the preamble of claim 1. Claim 1 comprises 4 steps, steps a), b), c), and step d). Steps a)-c) facilitate authenticating 2nd device by 1st device and exchanging key between 1st and 2nd devices and exchanging data using key by symmetric encryption. Step d) facilitates authenticating 3rd device by 2nd device with a key stored in the printer and 3rd device. The claim, as it is understood with BRI, can be interpreted that step d) may not be in response to the steps of a)-c). Rather steps a)-c) can be understood as establishing secure communication between 1st and 2nd devices by authenticating the 2nd device by the 1st device in order to securely exchange data between 1st and 2nd devices, where the data is any data, not necessarily the data that step d) needs, such as key K_AUTH. Therefore steps a)-c) can be viewed as establishing secure communication between 1st and 2nd devices for data exchange with symmetric encryption. In fact any device with capability to establish secure communication through authentication with another device with capability of encryption may satisfy the requirement of steps a)-c), regardless of application to printer. On another hand, step d) requires authenticating 3rd device (consumable or datable element of printer) by the 2nd device using a key.
st device) and controller 135 (2nd device) does not include authentication, but that function can be added (modified) with Armatis’s teaching as suggested in the office action which shows the well-known features of establishing secure communication between two nodes after authentication between the two nodes in order to further exchanging data with symmetric encryption using encryption key. As far as applicant’s argument that Panshin’s single controller 135 does not have means to perform on its own the authentication of the security device 130 associated with the consumable 115, and controller 135 does not have a “safe” to store a secret key used for the authentication of the consumable 115, this argument is irrelevant since this argued limitation is further taught by Jones. Since the authentication of 2nd device by 1st device and then exchanging data between these two devices using shared key can be done using any controller devices with well-known techniques as shown with Armatis’s teachings, examiner asserts applicant’s argument that Panshin and Armatis does not render obvious the claimed steps a)-c) is not convincing. In particular regarding Armatis’s teaching on authentication, applicant’s argument that Armatis’s teaching of authentication between nodes does not have any applicability to the method in Panshin is not persuasive, i.e. if 1st device and 2nd device authenticate themselves (i.e. connection nd device is authenticated by the 1st device as required by the claim (step a).
In summary, examiner asserts claim limitations from step a)-c) are well-known in the art and taught by the combination of Panshin and Armatis in particular, and limitation in step d) is also know in the art and taught by Panshin and Jones in particular and therefore the combination of Panshin, Armatis and Jones suggests and renders obvious all elements of claim 1. 
Applicant is suggested to incorporate innovative features into independent claims to advance the case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Panshin et al (US20130169992A1, hereinafter, "Panshin"), in view of Armatis (US20130268762A1, hereinafter, "Armatis"), further in view of Jones et al (US20120134687A1, hereinafter, "Jones").
Regarding claim 1, Panshin teaches:
		A method for an industrial printer to secure at least one consumable or detachable element, the industrial printer comprising a first microcontroller that is configured to transfer data with a second microcontroller, wherein the second microcontroller is of the industrial printer and configured to facilitate communication between the first microcontroller and the consumable or detachable element (Panshin, discloses secure upgrade method for cartridge of image forming apparatus, and [Abstract] for an authentication credential associated with the imaging supply (115), providing the authentication credential to an image forming apparatus (105) (i.e. industrial printer), …, and providing upgrade data (110) to the image forming apparatus (i.e. to facilitate communication between the first microcontroller and the consumable or detachable element), … Also see Fig. 1, Fig. 3 as example for Security Device 170 (i.e. first microcontroller), Controller 135 (i.e. second microcontroller) and Security Device 130 of Cartridge 115 (i.e. consumable or detachable element)), the method comprising: 
		a) [authenticating] the second microcontroller by the first microcontroller (Panshin, Fig. 3 step 305, [0027] The example controller 135 and the example security device initiate 
305 a secure communication session. It is obvious to one ordinary skilled in the art that secure communication is established between security device 170 and controller 135 in order to perform data exchange between these devices as further taught by Armatis as shown below after the connection between these devices is authenticated),
		d) authenticating the consumable or detachable element by the second microcontroller (Panshin, [0027] the example security device 130 provides one or more authentication credentials 315 (e.g., a session key ID, a signature, …). And [0028] Using the provided authentication credentials 315, the example controller 135 authenticates 320 the identity of the security device 130), [using a secret authentication key KAUTH stored in the industrial printer and in the consumable or detachable element] (limitation(s) in bracket is taught by Jones as shown below).
		While Panshin teaches the main concept of authentication of consumable or detachable element such as cartridge of printers after establishing an initial secure communication between security device and controller of printer but does not explicitly teach the initial secure communication is established after authentication of the controller by the security device, and communication between devices after authentication with symmetric encryption, however in the same field of endeavor Armatis teaches:
(Armatis, discloses secure digital communications, referring to Fig. 3 step 312 and [0006] whether a subscription exists between the first node (i.e. one of the microcontrollers) and a second node (i.e. the other microcontroller) associated with the packet, wherein the subscription includes a predefined relationship between the first node and the second node…, an authentication of a connection between the first node and the second node if the subscription exists), then after authenticating the second microcontroller,
		b) sending at least one data transfer secret key Sk1 from the first microcontroller or the second microcontroller to the other microcontroller, for data transfers between the first and second microcontrollers (Armatis, [0006] Additionally, the first synchronization also includes sending the first asymmetric public key to the second node and receiving an encrypted first symmetric key (i.e. secret key Sk1) from the second node, the first symmetric key encrypted using the first asymmetric public key and the first symmetric key generated using a second encryption algorithm. Examiner notes synchronization of the connection occurs after connection has been authenticated as shown in Fig. 3 step 314), then 
		c) exchanging data between the first and second microcontrollers by symmetric encryption using the first data transfer secret key Sk1 (Armatis, [0006] Additionally, the computer-implemented method also includes encrypting the first packet using the first symmetric key, sending, over the network, the first packet to the second node. Also see Fig. 4 step 422 Process packets using symmetric key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Armatis in the 
		While the combination of Panshin-Armatis teaches authentication of microcontrollers to establish secure communication between microcontroller devices for secure communication, and authentication of consumable or detachable element by the controller but does not explicitly teach by using a secret authentication key KAUTH stored in the industrial printer and in the consumable or detachable element, however in the same field of endeavor Jones teaches:
		and d) authenticating the consumable or detachable element by the second microcontroller (also see authentication of Security device 130 of cartridge as consumable or detachable element by Panshin as shown above), using a secret authentication key K_AUTH stored in the industrial printer and in the consumable or detachable element (Jones, [Abstract] to authenticate a customer replaceable unit (CRU) (i.e. consumable or detachable element) in a printer system by comparing a validation code in the CRU with a printer generated validation code (i.e. secret authentication key KAUTH). And [0007] A code key will be comprised of a value string including programmed characters representing a combination of a market program designator or code, consumable identification (ID) information and a randomly generated value that may be hidden from view (i.e. secret). And [0019] the validation is recorded or stored in the consumable article and the validation code is generated at the product through an authentication function. Also Fig. 3 shows the validation code is sent from CRU to Printing system for authentication of the CRU. And [0053] The printing system receives 340 the validation code, ... With the received data the printing system performs authentication function 350 such calculating a validation code). Examiner notes Jones’s validation code is interpreted as authentication key K_AUTH since the claim only recites authenticating …using a secret authentication key K_AUTH without specifically stating how the authenticating is done with the key.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Jones in the secure upgrade method for authentication of imaging supply of Panshin-Armatis by using validation code as secret authentication key to authenticate the CRU by the printer system. This would have been obvious because the person having ordinary skill in the art would have been motivated to not only authenticate the second microcontroller by the first microcontroller but also authenticate the consumable or detachable element to deem the consumable appropriate for use (Jones, [Abstract]).

Regarding claim 9, Panshin-Armatis-Jones combination further teaches:
		The method according to claim 1, wherein said consumable or detachable element is an ink or solvent cartridge or a filter, or a pump or a solenoid valve or a removable module (Panshin, [0009] the image forming apparatus is upgraded using upgrade data stored on and obtained from an upgrade imaging supply (e.g., an ink supply cartridge) when the upgrade imaging supply is inserted into and/or installed in the image forming apparatus).

Regarding claim 10, Panshin-Armatis-Jones combination further teaches:
A control device of an industrial printer capable of checking the authenticity of at least one consumable or detachable element (Panshin, Fig. 1 Controller 135), comprising the first microcontroller and the second microcontroller programmed to implement an authentication method according to claim 1, therefore is rejected with same reason set forth as rejection of claim 1 above.

Regarding claim 11, Panshin-Armatis-Jones combination further teaches:
An industrial printer comprising a control device according to claim 10 (Panshin, See Fig. 1 showing image forming apparatus 105).

Regarding claim 12, Panshin-Armatis-Jones combination teaches:
A consumable or detachable element of an industrial printer (Panshin, as shown in Fig. 1 and [0012] The example upgrade imaging supply 115 may be an ink cartridge, a toner cartridge having one or more tanks, containers and/or any other additional and/or alternative chambers 120 to store and supply one or more materials (e.g., an ink, a dye, a toner, etc.) useable by the example printer 105), comprising a control device (Panshin, Fig. 1 Controller 135) configured to implement the authentication method according to claim 1, therefore is rejected with same reason set forth as rejection of claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Panshin-Armatis-Jones as applied above to claim 1, further in view of Small et al (US20180012311A1, hereinafter, "Small") and Walmsley (US20090126030A1, hereinafter, "Walmsley1").
Regarding claim 2, Panshin-Armatis-Jones combination teaches:
		The method according to claim 1,
		While the combination of Panshin-Armatis-Jones does not explicitly teach the following limitation(s), however in the same field of endeavor Small teaches: 
		wherein step a) comprises: sending an electronic certificate C and a public key Pk2 generated from said electronic certificate C, from the second microcontroller to the first microcontroller; using the public key Pk2 to decrypt a signature contained in the electronic certificate C and encrypted by a private key Sk2 memorised in the second microcontroller (Small, [0072] The signature may be verified by decrypting the encrypted mathematical representation using the corresponding public key and comparing the decrypted representation to a purported match that was not encrypted, and [0073] the client may authenticate the server using a digital certificate provided by the server. The server may authenticate the client using a digital certificate provided by the client. After successful authentication, the device that received the digital certificate possesses a public key that corresponds to the private key of the device providing the digital certificate; the device that performed the authentication may then use the public key to convey a secret to the device that issued the certificate); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Small in the secure upgrade method for authentication of imaging supply of Panshin-Armatis-Jones by using public key associated with certificate to verify signature in authenticating the printer parts. This would have been obvious because the person having ordinary skill in the art would have been motivated to use certificate to verify signature for verification and authentication of additive manufactured product (Small, [Abstract], [0072-0073]).
		While the combination of Panshin-Armatis-Jones-Small does not explicitly teach the following limitation(s), however in the same field of endeavor Walmsley1 teaches: 
		generating a first random data N0 by the first microcontroller and sending the first random data N0 to the second microcontroller (Walmsley1, [0006] Generating a random number and applying an asymmetric encrypt function to the random number using a first key to produce a first outcome; And [0007] Passing the first outcome to the untrusted authentication chip); encrypting, with the second microcontroller, the first random data N0 using the private key Sk2 memorised in the second microcontroller, and sending the first encrypted random data N2 to the first microcontroller (Walmsley1, [0009] Applying the asymmetric encrypt function to the second outcome together with a data message read from the untrusted chip using the secret key to produce a third outcome, in the untrusted chip. And [0010] Receiving (i.e. sending by the untrusted chip) the third outcome together with the data message); and decrypting, with the first microcontroller, the first encrypted random data (Walmsley1, [0011] Decrypting the third outcome and comparing the decrypted random number and data message with the generated random number and the received data message; And [0012] In the event of a match, considering the untrusted chip and the data message to be valid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Walmsley in the secure upgrade method for authentication of imaging supply of Panshin-Armatis-Jones-Small by exchanging a random number using asymmetric encryption between trusted chip and untrusted chip for authentication of the untrusted chip. This would have been obvious because the person having ordinary skill in the art would have been motivated to use Walmsley’s method to authenticate the untrusted chip of printer consumable by using asymmetric encryption techniques (Walmsley1, [Abstract], [0005]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Panshin-Armatis-Jones as applied above, further in view of Stenberg (US20100037053A1, hereinafter, "Stenberg").
Regarding claim 3, Panshin-Armatis-Jones combination teaches:
The method according to claim 1, 
		While the combination of Panshin-Armatis-Jones does not explicitly teach the following limitation(s), however in the same field of endeavor Stenberg teaches: 
(Stenberg, [0012] two or more separate subscriber modules with separate authentication identities, and establishing a session key between these subscriber modules using the system as a trusted party. And [0074] In step 74 the mobile equipment (i.e. first microcontroller, or second microcontroller) forwards (i.e. sending) the with K2 encrypted part of the message (Kd)K2 to the detachable subscriber module (i.e. detachable element). Notes Kd is the off-system key (i.e. K_AUTH)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Stenberg in the secure upgrade method for authentication of imaging supply of Panshin-Armatis-Jones by sharing the authentication key (Kd) between mobile equipment and detachable subscriber modules for mutual authentication. This would have been obvious because the person having ordinary skill in the art would have been motivated to have the subscriber module receive the authentication key Kd to establish secure communication for mobile station in a mobile communication system in off-system operation (Stenberg, [Abstract], [0054]) and implement the mutual authentication in the printer system.

Regarding claim 4, Panshin-Armatis-Jones-Stenberg combination further teaches: 
The method according to claim 3, wherein the authenticating between the second microcontroller and the consumable or detachable element using the secret authentication key K_AUTH is mutual (Stenberg, [0054] the mobile equipment and the detachable subscriber module are further configured with an authentication procedure that is applicable for the mutual authentication. And [claim 59] delivering an off-system key to successfully authenticated first and second subscriber modules; and utilizing the off-system key for mutual authentication).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Panshin-Armatis-Jones as applied above to claim 1, further in view of Booth et al (US20080263345A1, hereinafter, “Booth”).
Regarding claim 5, Panshin-Armatis-Jones combination teaches:
		The method according to claim 1, 
		While the combination of Panshin-Armatis-Jones does not explicitly teach authentication of firmware, however in the same field of endeavor Booth teaches: 
		further comprising authenticating a firmware of first or the second microcontroller, before step a) (Booth, [Abstract] At least first and second sets of firmware are loaded at various times into a controller of the computing device with the first set occurring without verification of trustworthiness, while the second set occurs upon authentication of the first. The second is used to authenticate a remainder set of firmware. Particular computing devices contemplate laser printers, …). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Booth in the secure upgrade method for authentication of imaging supply of Panshin-Armatis-Jones by doing authentication of firmware. This would have been obvious because the person having ordinary .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Panshin-Armatis-Jones as applied above to claim 1, further in view of Walmsley et al (US20100153729A1-IDS provided by IDS, hereinafter, "Walmsley2").
Regarding claim 6, Panshin-Armatis-Jones combination teaches:
		The method according to claim 1, 
		While the combination of Panshin-Armatis-Jones does not explicitly teach the following limitation(s), however in the same field of endeavor Walmsley2 teaches:			
		further comprising: the sending a write request and/or a read request from the first microcontroller to the second microcontroller, in a circuit of the consumable or detachable element (Walmsley2, discloses method of authenticating printer consumable, see [Abstract].  And [0560] Authentication requests can be passed directly to the real authentication chip, while read/write requests can be simulated by a memory that resembles real authentication chip behavior.  In this way the authentication chip will always appear fresh at power-up); and authenticating by the second microcontroller, write data sent by the first microcontroller, and authenticating by the first microcontroller, read data sent by the second microcontroller (Walmsley2, [0826] As described above, Protocol C1 requires the System to update the consumable state data before the consumable is used, and follow every write by a read (to authenticate the write).  Thus each use of the consumable requires an authentication).
.

Claims 7-8, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Panshin-Armatis-Jones as applied above, further in view of Conway et al (US20100289845A1, hereinafter, “Conway”).
Regarding claim 7, Panshin-Armatis-Jones combination teaches:
The method according to claim 1,
		While the combination of Panshin-Armatis-Jones does not explicitly teach transceiver, however in the same field of endeavor Conway teaches: 
		wherein the industrial printer further comprises a transceiver configured for data exchanges with the consumable or detachable element, and the authentication method further comprises authenticating data exchanges by the second microcontroller (Conway, [0042] The printer may further comprise a mount for receiving a printer consumable package (such as a dye sublimation film package, which may be enclosed in a package or may simply comprise dye film wound around two spools), and wherein the input device is operable to receive the instruction from a computer-readable tag in the printer consumable package. The tag may be an RFID chip, smartcard or any other appropriate data encoding technology, and the input device may thus be an RFID transceiver). It is Examiner note that it is understandable to one of ordinary skilled in the art that controllers communicate by transmitting and receiving data through transceiver. 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Conway in the secure upgrade method for authentication of imaging supply of Panshin-Armatis-Jones by including an RFID chip for receiving the instruction in the printer consumable package. This would have been obvious because the person having ordinary skill in the art would have been motivated to use RFID transceiver as simple process of upgrading the printer for the consumable package (Conway, [0042]).

Regarding claim 8, Panshin-Armatis-Jones-Conway combination further teaches:
		The method according to claim 7, wherein the transceiver is an RFID type transceiver, and the consumable or detachable element further comprises RFID type transceiver (Conway, [0043] The input device may be operable to receive authentication information (including data encoded using public key cryptography techniques, for example) from the computer-readable tag (i.e. “data exchange”), and the print controller may be further programmed to process the authentication information and to enable or disable the operation of the printer in conjunction with the printer consumable package in dependence on the processing. And [0163] The RFID transceiver mounted next to one of the dye film spools then interrogates the RFID tag embedded in the spool (step S1604) to obtain data (`dye film data`) from the tag). 

Regarding claim 13, Panshin-Armatis-Jones combination teaches:
The consumable or detachable element of an industrial printer according to claim 12, 
		While the combination of Panshin-Armatis-Jones does not explicitly teach RFID transceiver, however in the same field of endeavor Conway teaches: 
further comprising: an RFID type transceiver (Conway, [0042] The printer may further comprise a mount for receiving a printer consumable package (such as a dye sublimation film package, which may be enclosed in a package or may simply comprise dye film wound around two spools), and wherein the input device is operable to receive the instruction from a computer-readable tag in the printer consumable package.  The tag may be an RFID chip, smartcard or any other appropriate data encoding technology, and the input device may thus be an RFID transceiver (i.e. “emitter/receiver”)), wherein the RFID type transceiver is configured to send data to an RFID reader or the first microcontroller of said industrial printer, the sent data being authenticated by said industrial printer so as to authenticate the consumable or detachable element (Conway, [0043] The input device may be operable to receive authentication information (including data encoded using public key cryptography techniques, for example) from the computer-readable tag, And [0163] The RFID transceiver mounted next to one of the dye film spools then interrogates the RFID tag embedded in the spool (step S1604) to obtain data (`dye film data`) from the tag). 


Regarding claim 14, Panshin-Armatis-Jones-Conway combination further teaches:
The consumable or detachable element according to claim 13, wherein the RFID type transceiver is further configured to receive data from the RFID reader or first microcontroller of said industrial printer, the received data being authenticated by said industrial printer so as to authenticate the RFID reader or the first microcontroller of said industrial printer (Conway, [0043] and the print controller may be further programmed to process the authentication information and to enable or disable the operation of the printer in conjunction with the printer consumable package in dependence on the processing). 

Regarding claim 15, Panshin-Armatis-Jones-Conway combination further teaches:
The consumable or detachable element according to claim 13, wherein the RFID type transceiver is further configured to send a second data transfer secret key K_TRF to the industrial printer to be received by the RFID reader or the first microcontroller of said industrial printer (Conway, [0163] The RFID transceiver mounted next to one of the dye film spools then interrogates the RFID tag embedded in the spool (step S1604) to obtain data (`dye film data`) from the tag. In step S1606, authentication data is extracted, and then validated. Public key cryptography methods can be used to validate the authenticity of the data contained in the RFID tag. Furthermore encryption methods (based on public key cryptography methods also, or symmetric key encryption) can also be used as appropriate). 
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Refstrup (US20110109938A1). Authenticating replaceable printer component by printer controller using secretes stored in memory of replaceable printer component and memory device in printing system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436  

/KENDALL DOLLY/Primary Examiner, Art Unit 2436